                                                       United States District Court
                                                       Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.            EDCR18-00194-JGB

 Defendant      PEDRO HERNANDEZ-LOPEZ                                       Social Security No. N         O   N    E
       Pedro Lopez Hernandez; Jose Pimental; Pedro
       Cristobal Lopez; Lopez Pedro Cristobal; Guillermo                    (Last 4 digits)
 akas: Torrez

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       11    19   2018

  COUNSEL                                                               Young J. Kim, DFPD
                                                                           (Name of Counsel)

     PLEA           / GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                              CONTENDERE          GUILTY
  FINDING           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                   Illegal Alien Found in the United States after deportation in violation of 8 U.S.C. § 1326 (a), (b)(2).

JUDGMENT           The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/          sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  COMM
  ORDER
                   as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
                   judgment of the Court that the defendant PEDRO HERNANDEZ-LOPEZ is hereby committed on
                   the Single Count Information to the custody of the Bureau of Prisons to be imprisoned for a term of
                   THIRTY (30) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be paid at $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived as it is found that the defendant does not have the
ability to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3)
years under the following terms and conditions:

         1.         The defendant shall comply with the rules and regulations of the U.S. Probation Office and General
                    Order 318, as amended by General Order 05-02, including, but not limited to, the condition that
                    defendant shall not commit another federal, state or local crime, with the exceiption of Conditions 5, 6,
                    and 14 of that order.

         2.         The defendant shall refrain from any unlawful use of a controlled substance. As directed by the
                    Probation Officer, the defendant shall submit to one drug test within 15 days of release from
                    imprisonment. Thereafter, defendant shall also submit to periodic drug testing as directed by the
                    Probation Officer, not to exceed eight drug tests per month.

CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
 USA vs.       PEDRO HERANDEZ-LOPEZ                                          Docket No.:       EDCR18-00194-JGB



         3.          The defendant shall comply with the immigration rules and regulations of the United States, and when
                     deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
                     The defendant is not required to report to the Probation Office while residing outside of the United
                     States; however, within 72 hours of release from any custody or any reentry to the United States during
                     the period of Court-ordered supervision, the defendant shall report for instructions to the U. S. Probation
                     Office located at the United States Courthouse, 312 North Spring Street, Suite 600, Los Angeles,
                     California 90012.

         4.          The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
                     passport or any other form of identification in any name, other than the defendant's true legal name,
                     without the prior written approval of the Probation Officer; nor shall the defendant use, for any purpose
                     or in any manner, any name other than his true legal name.

         5.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

The defendant is informed of his right to appeal.

The Court recommends that defendant be designated to FCI, Jesup, or FCI, Edgefield, or FCI, Williamsburg.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




           November 26, 2018
              Date                                                Jesus G. Bernal, United States District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court




              November 26, 2018                             By
              Filed Date                                          Maynor Galvez, Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 5
 USA vs.     PEDRO HERANDEZ-LOPEZ                                 Docket No.:   EDCR18-00194-JGB


 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                   STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                   While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal,          10. the defendant shall not associate with any persons
       state or local crime;                                        engaged in criminal activity, and shall not associate
 2.    the defendant shall not leave the judicial district          with any person convicted of a felony unless granted
       without the written permission of the court or               permission to do so by the probation officer;
       probation officer;                                       11. the defendant shall permit a probation officer to visit
 3.    the defendant shall report to the probation officer as       him or her at any time at home or elsewhere and
       directed by the court or probation officer and shall         shall permit confiscation of any contraband observed
       submit a truthful and complete written report within         in plain view by the probation officer;
       the first five days of each month;                       12. the defendant shall notify the probation officer
 4.    the defendant shall answer truthfully all inquiries by       within 72 hours of being arrested or questioned by a
       the probation officer and follow the instructions of         law enforcement officer;
       the probation officer;                                   13. the defendant shall not enter into any agreement to
 5.    the defendant shall support his or her dependents            act as an informer or a special agent of a law
       and meet other family responsibilities;                      enforcement agency without the permission of the
 6.    the defendant shall work regularly at a lawful               court;
       occupation unless excused by the probation officer       14. as directed by the probation officer, the defendant
       for schooling, training, or other acceptable reasons;        shall notify third parties of risks that may be
 7.    the defendant shall notify the probation officer at          occasioned by the defendant’s criminal record or
       least 10 days prior to any change in residence or            personal history or characteristics, and shall permit
       employment;                                                  the probation officer to make such notifications and
 8.    the defendant shall refrain from excessive use of            to conform the defendant’s compliance with such
       alcohol and shall not purchase, possess, use,                notification requirement;
       distribute, or administer any narcotic or other          15. the defendant shall, upon release from any period of
       controlled substance, or any paraphernalia related to        custody, report to the probation officer within 72
       such substances, except as prescribed by a                   hours;
       physician;                                               16. and, for felony cases only: not possess a firearm,
 9.    the defendant shall not frequent places where                destructive device, or any other dangerous weapon.
       controlled substances are illegally sold, used,
       distributed or administered;




CR-104 (09/11)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 3 of 5
 USA vs.     PEDRO HERANDEZ-LOPEZ                                                Docket No.:      EDCR18-00194-JGB


             The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).


                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject
 to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

         The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C.
 §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

           The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 4 of 5
 USA vs.     PEDRO HERANDEZ-LOPEZ                                                Docket No.:      EDCR18-00194-JGB




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                       Date




                    U. S. Probation Officer/Designated Witness                      Date




CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
